


Exhibit 10.23


Berkadia Loan No. 01-0085683 & 01-0086643
GUARANTY OF RECOURSE OBLIGATIONS
This GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”) is executed as of
February 27, 2015, by AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership, and AMERICAN REALTY CAPITAL HOSPITALITY
TRUST, INC., a Maryland corporation, WHITEHALL STREET GLOBAL REAL ESTATE LIMITED
PARTNERSHIP 2007, a Delaware limited partnership, and WHITEHALL PARALLEL GLOBAL
REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited partnership (each of
the foregoing, a “Guarantor”, and collectively, “Guarantors”), for the benefit
of U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, having
an address at c/o Berkadia Commercial Mortgage LLC, 323 Norristown Road, Suite
300, Ambler, Pennsylvania 19002 (together with its successors and/or assigns,
“Lender”).
WITNESSETH:
A.    Pursuant to a certain Assumption and Release Agreement dated as of the
date hereof (the “Assumption Agreement”), Lender is prepared to consent to the
assumption (the “Assumption”) of a loan by ARC Hospitality Portfolio I Owner,
LLC, a Delaware limited liability company, ARC Hospitality Portfolio I BHGL
Owner, LLC, a Delaware limited liability company, ARC Hospitality Portfolio I
PXGL Owner, LLC, a Delaware limited liability company, ARC Hospitality Portfolio
I GBGL Owner, LLC, a Delaware limited liability company, ARC Hospitality
Portfolio I NFGL Owner, LLC, a Delaware limited liability company, ARC
Hospitality Portfolio I MBGL 1000 Owner, LLC, a Delaware limited liability
company, ARC Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware limited
liability company, ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited
partnership, ARC Hospitality Portfolio I DLGL Owner, LP, a Delaware limited
partnership, and ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware limited
partnership (collectively, the “Borrowers”), from W2007 Equity Inns Realty, LLC,
a Delaware limited liability company, and W2007 Equity Inns Realty, L.P., a
Delaware limited partnership (collectively, the “Original Borrower”), in the
original principal amount of $865,000,000.00, which loan is evidenced by that
certain (i) Promissory Note A-1, dated April 11, 2014 (together with all
addenda, modifications, amendments, riders, exhibits and supplements thereto,
the “A-1 Note”), from Original Borrower in the original principal amount of
$519,000,000.00 (the “A-1 Loan”), and (ii) Promissory Note A-2, dated April 11,
2014 (together with all addenda, modifications, amendments, riders, exhibits and
supplements thereto, the “A-2 Note” and together with the A-1 Note, the “Note”),
from Original Borrower in the original principal amount of $346,000,000.00 (the
“A-2 Loan” and together with the A-1 Loan, the “Loan”), each in favor of German
American Capital Corporation, a Maryland corporation (“Original Lender”). The
Loan is evidenced by that certain Loan Agreement, dated as of April 11, 2014, as
amended by that certain First Amendment

 
 
 

117470149_7

--------------------------------------------------------------------------------




to Loan Agreement, dated as of June 18, 2014 (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”), and secured by the Mortgage (as defined in the Loan
Agreement) encumbering the Properties. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Loan Agreement, as amended by
the Assumption Agreement.
B.    Original Lender assigned, sold and transferred its interest in the Loan
and the Loan Documents to Lender and Lender is the current holder of all of
Original Lender’s interest in the Loan and Loan Documents.
C.    Lender is not willing to consent to the Assumption of the Loan by
Borrowers, or otherwise extend credit, to the Borrowers unless Guarantors
unconditionally guarantee the payment and performance to Lender of the
Guaranteed Obligations (as herein defined).
D.    Guarantors are the owners of direct or indirect interests in the
Borrowers, and each Guarantor will directly benefit from Lender’s consent to the
Assumption of the Loan by Borrowers and the Loan.
NOW, THEREFORE, as an inducement to Lender to consent to the Assumption of the
Loan by Borrowers and to extend such additional credit as Lender may from time
to time agree to extend under the Loan Documents, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
ARTICLE 1
NATURE AND SCOPE OF GUARANTY
Section 1.1    Guaranty of Obligation.
(a)    Subject to Section 1.10 hereof, each Guarantor, from and after the date
hereof, hereby irrevocably and unconditionally guarantees to Lender and its
successors and assigns the payment and performance of the Guaranteed Obligations
(as defined below) as and when the same shall be due and payable, whether by
lapse of time, by acceleration of maturity or otherwise. Each Guarantor hereby
irrevocably and unconditionally covenants and agrees that it is liable for the
Guaranteed Obligations as a primary obligor.
(b)    As used herein, the term “Guaranteed Obligations” means (i) Borrower’s
Recourse Liabilities and (ii) from and after the date that any Springing
Recourse Event occurs, payment of all of the Obligations.
(c)    Notwithstanding anything to the contrary in this Guaranty or in any of
the other Loan Documents, Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Obligations or to require that all collateral shall continue to secure all of
the Obligations owing to Lender in accordance with the Loan Documents.

 
2
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




Section 1.2    Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by any Guarantor and shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by any Guarantor and after (if such Guarantor is a
natural person) such Guarantor’s death (in which event this Guaranty shall be
binding upon such Guarantor’s estate and such Guarantor’s legal representatives
and heirs). The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of any Guarantor to Lender with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.
Section 1.3    Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to Lender
hereunder shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of any one or both of the
Borrowers or any other party against Lender or against payment of the Guaranteed
Obligations, whether such offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise.
Section 1.4    Payment By Guarantors. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantors shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to Lender at
Lender’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.
Section 1.5    No Duty To Pursue Others. It shall not be necessary for Lender
(and each Guarantor hereby waives any rights which such Guarantor may have to
require Lender), in order to enforce the obligations of Guarantors hereunder,
first to (i) institute suit or exhaust its remedies against any one or both of
the Borrowers or others liable on the Loan or the Guaranteed Obligations or any
other Person, including, without limitation, any general partner of any of the
foregoing which is a partnership, (ii) enforce Lender’s rights against any
collateral which shall ever have been given to secure the Loan, (iii) enforce
Lender’s rights against any other guarantors of the Guaranteed Obligations,
including, without limitation, any general partner of any of the foregoing which
is a partnership, (iv) join any one or both of the Borrowers or any others
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (v) exhaust any remedies available to Lender against any collateral
which shall ever have been given to secure the Loan, or (vi) resort to any other
means of obtaining payment of the Guaranteed Obligations, including, to the
extent California law is deemed to apply notwithstanding the choice of law set
forth herein, any of the foregoing which may be available to Lender by virtue of
California Civil Code Sections 2845, 2849, and 2850. Lender shall not be
required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.

 
3
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




Section 1.6    Waivers. Each Guarantor acknowledges receipt of copies of the
Loan Documents and hereby waives notice of (i) any loans or advances made by
Lender to any one or both of the Borrowers, (ii) acceptance of this Guaranty,
(iii) any amendment or extension of the Note, any of the Mortgages, the Loan
Agreement, the Assumption Agreement or any other Loan Document, (iv) the
execution and delivery by any one or both of the Borrowers and Lender of any
other loan or credit agreement or of execution and delivery by any one or both
of the Borrowers of any promissory note or other document arising under the Loan
Documents or in connection with any of the Properties, (v) the occurrence of (A)
any breach by any one or both of the Borrowers of any of the terms or conditions
of the Loan Agreement or any of the other Loan Documents, or (B) an Event of
Default, (vi) Lender’s transfer or disposition of the Guaranteed Obligations, or
any part thereof, (vii) the sale or foreclosure (or the posting or advertising
for the sale or foreclosure) of any collateral for the Guaranteed Obligations,
(viii) protest, proof of non-payment or default by any one or both of the
Borrowers, or (ix) any other action at any time taken or omitted by Lender and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Loan Documents, any documents or agreements evidencing, securing
or relating to any of the Guaranteed Obligations and/or the obligations hereby
guaranteed.
Section 1.7    Payment of Expenses. In the event that any Guarantor shall breach
or fail to timely perform any provisions of this Guaranty, Guarantors shall,
immediately upon demand by Lender, pay Lender all reasonable out-of-pocket costs
and expenses (including court costs and reasonable attorneys’ fees) incurred by
Lender in the enforcement hereof or the preservation of Lender’s rights
hereunder. The covenant contained in this Section shall survive the payment and
performance of the Guaranteed Obligations.
Section 1.8    Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantors by Lender shall be without effect
and this Guaranty shall remain (or shall be reinstated to be) in full force and
effect. It is the intention of Borrowers and Guarantors that Guarantors’
obligations hereunder shall not be discharged (other than as expressly set forth
herein) except by Guarantors’ performance of such obligations and then only to
the extent of such performance.
Section 1.9    Waiver and Postponement of Subrogation, Reimbursement and
Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, each Guarantor hereby unconditionally and irrevocably agrees to
postpone the exercise of and, for so long as both any portion of the Debt shall
be outstanding and a Direct Assumption shall not have been consummated in
accordance with the Loan Agreement, does hereby irrevocably waive and defer any
and all rights it may now or hereafter have under any agreement, at law or in
equity (including, without limitation, any law subrogating Guarantors’ rights to
the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from any Borrower or any
other party liable to Lender for the payment of any or all of the Guaranteed
Obligations for any payment made by Guarantors under or in connection with this
Guaranty or

 
4
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




otherwise; provided that, for clarity, such postponement and waiver shall only
be in effect for so long as any portion of the Debt shall be outstanding (or
shall have been reinstated).
Section 1.10    Limitations on Liability of Guarantors.
(a)    As used herein, a “Guarantor Affiliate” shall mean any Guarantor, and any
Person that either (or both) (a) is in Control of, is Controlled by or is under
common Control with (i) any Guarantor or (ii) any general partner or managing
member of, or other Person or Persons Controlling, any Guarantor (each a “Clause
(a) Person”), or (b) is either (1) a Person that owns directly or indirectly
thirty-five percent (35%) or more of the direct or indirect equity interests in
any Guarantor or any other Clause (a) Person, or (2) a Person with respect to
which either (or a combination) of the Guarantors directly or indirectly owns
thirty-five percent (35%) or more of the direct or indirect equity interests in
such Person, or (3) a Person with respect to which any combination of Guarantors
and Clause (a) Persons own, directly or indirectly, fifty-one percent (51%) or
more of the direct or indirect voting equity interests in such Person, provided,
however, that, notwithstanding the foregoing, (I) no Person shall be deemed to
be a Guarantor Affiliate to the extent Controlled by a Controlling Mezzanine
Lender in the exercise of its Direct Control Remedies or (y) in connection with
or by virtue solely of any direct or indirect interest in Transferee Borrower or
Indirect Transferee and (II) in no event shall either Goldman Sachs Mortgage
Company or GS Commercial Real Estate LP be deemed a Guarantor Affiliate. Subject
to clause (II) in the foregoing proviso, and without limiting the foregoing, if
a direct or indirect interest in a Mezzanine Loan is held by a Guarantor
Affiliate, the related Mezzanine Lender will be deemed a Guarantor Affiliate
unless such Guarantor Affiliate is a Disabled Participant (as defined below) and
one or more other holders of substantial interests in such Mezzanine Loan that
are not Guarantor Affiliates control the administration of such Mezzanine Loan
and the enforcement of the rights and remedies of such Mezzanine Lender. A
Guarantor Affiliate is a “Disabled Participant” with respect to a Mezzanine Loan
if it has no right to exercise any voting or other control rights with respect
to such Mezzanine Loan (other than the right to approve amendments to the
material economic terms of such Mezzanine Loan).
(b)    Notwithstanding anything to the contrary herein or in the other Loan
Documents, in the event of:
(i)    any foreclosure upon a Mezzanine Loan Default by a Mezzanine Lender that
is not a Guarantor Affiliate of the direct ownership interests in the Borrowers,
the SPC Party or any Mezzanine Borrower pledged as collateral for a Mezzanine
Loan pursuant to the Mezzanine Loan Documents, any transfer in lieu of
foreclosure of the equity pledged as collateral for any Mezzanine Loan to, on
behalf of, or for the benefit or account of any Mezzanine Lender that is not a
Guarantor Affiliate (any such foreclosure or transfer-in-lieu thereof, a
“Mezzanine Divestment”), with the result that neither of the Guarantors nor any
other Guarantor Affiliate (excluding any Loan Party who as a result of such
Mezzanine Divestment is no longer Controlled by either of the Guarantors or any
other Guarantor Affiliate) shall have Control of, any one or more of the
Borrowers (each such Borrower, a “Divested Borrower”), or
(ii)    (A) any foreclosure (whether judicially or non judicially by private
sale or trustee’s sale) of any Mortgage, (B) any transfer in lieu of foreclosure
to, on behalf of or for

 
5
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




the benefit or account of Lender or (C) a receiver, trustee, liquidator,
conservator or other third-party appointed by, on behalf of or for the benefit
or account of Lender taking control of any Individual Property (any such
foreclosure, foreclosure sale, transfer in lieu of foreclosure or appointment, a
“Mortgage Divestment”), with the result, in any such case, that neither of the
Guarantors nor any other Guarantor Affiliate shall have the power to direct the
management of, any one or more of the Properties thereby foreclosed, transferred
or controlled (each such Property, a “Divested Property”),
then, in such cases, Guarantors shall not have any liability under the Loan
Documents for any Guaranteed Obligations arising from any circumstance,
condition, action or event with respect to any such Divested Property or
Divested Borrower first occurring after the date of the Mortgage Divestment or
Mezzanine Divestment, as applicable, and not caused by the acts of either of the
Guarantors or any other Guarantor Affiliate, or any Loan Party (excluding any
Loan Party who as a result of a Mezzanine Divestment is no longer Controlled by
either of the Guarantors or any other Guarantor Affiliate); provided that
Guarantors shall remain liable hereunder for any Guaranteed Obligations to the
extent arising from any action or event occurring with respect to any such
Divested Property or Divested Borrower prior to the date of the Mortgage
Divestment or Mezzanine Divestment, as applicable.
(c)    In the event that either a Permitted Direct Assumption or Permitted
Indirect Assumption shall occur in accordance with Section 7.1 of the Loan
Agreement and Lender receives in connection therewith a replacement guaranty and
replacement environmental indemnity (collectively, the “Assumption Replacement
Guaranty”) in satisfaction of the condition in Section 7.1(a)(xiii) or Section
7.1(b)(xi) of the Loan Agreement, as applicable, Lender shall execute and
deliver a release of Guarantors from liability for any Guaranteed Obligations
arising from any circumstance, condition, action or event first occurring after
the effective date of such Assumption Replacement Guaranty (the “Assumption
Release Date”) to the extent the same is not caused by either of the Guarantors
or any Guarantor Affiliate (it being understood that circumstances, conditions,
actions or events caused by or on behalf of any Transferee Borrower or Indirect
Transferee shall be deemed to not have been caused by any Guarantor or any
Guarantor Affiliate); provided, however, that Guarantors shall remain liable
hereunder for any Guaranteed Obligations arising from any action or event
occurring prior to the Assumption Release Date.
(d)    In the event that a Mezzanine Loan Default shall exist with respect to a
Mezzanine Loan and the related Mezzanine Lender is not a Guarantor Affiliate and
such related Mezzanine Lender, pursuant to the exercise of remedies under the
Mezzanine Loan Documents, (i) exercises direct voting Control, by power of
attorney or other exercise of voting power with respect to the ownership
interests of the applicable Borrowers, SPC Party or Mezzanine Borrower pledged
to such Mezzanine Lender as collateral for its Mezzanine Loan under the related
Mezzanine Loan Documents, of such ownership interests in the applicable
Borrowers, SPC Party or Mezzanine Borrower so pledged as collateral for such
Mezzanine Loan, or (ii) appoints a receiver, trustee, liquidator, conservator or
other third-party that is not a Guarantor Affiliate to take control of the
equity pledged as collateral for such Mezzanine Loan (the “Direct Control
Remedies”, and such Mezzanine Lender, or such receiver, trustee, liquidator,
conservator or other third party appointed by such Mezzanine Lender, exercising
such Direct Control Remedies, the “Controlling Mezzanine

 
6
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




Lender”), Guarantors shall not have liability hereunder for the actions that
such Controlling Mezzanine Lender, in the exercise of its Direct Control
Remedies, causes any Borrower, any SPC Party or any Mezzanine Borrower to take
(“Mezzanine Lender Controlled Actions”) if such Mezzanine Lender Controlled
Actions are taken without consent of or collusion with, either of the Guarantors
or any Guarantor Affiliate.
(e)    Subject to the reinstatement of the Guarantors’ obligations hereunder
pursuant to Section 6.14 hereof, this Guaranty shall terminate and be of no
further force and effect upon the date of the payment in full of the Loan;
provided, however, that the Guaranteed Obligations shall survive such
termination with respect to any and all such Guaranteed Obligations accruing
prior to or arising out of or related to any circumstances, conditions, actions
or events occurring or arising prior to the date of such repayment and
satisfaction, even to the extent the applicable liability, loss, cost or expense
does not occur or the applicable circumstance, condition, action or event is not
discovered until after such date.
ARTICLE 2    
EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING GUARANTORS’ OBLIGATIONS
Subject to Section 1.10 hereof, to the extent permitted by applicable law, each
Guarantor hereby consents and agrees to each of the following and agrees that
such Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) which such Guarantor might otherwise have as a
result of or in connection with any of the following:
Section 2.1    Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Mortgages, the Loan Agreement, the Assumption Agreement, the other
Loan Documents or any other document, instrument, contract or understanding
between any one or both of the Borrowers and Lender or any other parties
pertaining to the Guaranteed Obligations or any failure of Lender to notify
Guarantors of any such action.
Section 2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to any one or both of the Borrowers or
any Guarantor.
Section 2.3    Condition of Borrower or Guarantors. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of any one or both of the Borrowers, any Guarantor or any other
Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of any one or both of the Borrowers or any
Guarantor or, subject to Section 1.10(b) and (c) hereof, any sale, lease or
transfer of any or all of the assets of any one or both of the Borrowers or any
Guarantor or, subject to Section 1.10(b) and (c) hereof, any changes in the
direct or indirect shareholders, partners or members, as applicable, of any one
or both of the Borrowers or any Guarantor; or any reorganization of any one or
both of the Borrowers or any Guarantor.

 
7
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




Section 2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Note, the Mortgages,
the Loan Agreement, the Assumption Agreement, or the other Loan Documents or
otherwise creating the Guaranteed Obligations acted in excess of their
authority, (iv) the Guaranteed Obligations violate applicable usury laws, (v)
any one or both of the Borrowers has valid defenses, claims or offsets (whether
at law, in equity or by agreement) which render the Guaranteed Obligations
wholly or partially uncollectible from such Borrower or Borrowers, (vi) the
creation, performance or repayment of the Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Note, the Mortgages, the
Loan Agreement, the Assumption Agreement, or any of the other Loan Documents
have been forged or otherwise are irregular or not genuine or authentic, it
being agreed that Guarantors shall remain liable hereon regardless of whether
any one or both of the Borrowers or any other Person be found not liable on the
Guaranteed Obligations or any part thereof for any reason.
Section 2.5    Release of Obligors. Any full or partial release of the liability
of any one or both of the Borrowers for the Guaranteed Obligations or any part
thereof, or of any co-guarantors, or of any other Person now or hereafter
liable, whether directly or indirectly, jointly, severally, or jointly and
severally, to pay, perform, guarantee or assure the payment of the Guaranteed
Obligations, or any part thereof, it being recognized, acknowledged and agreed
by each Guarantor that such Guarantor may be required to pay the Guaranteed
Obligations in full without assistance or support from any other Person, and no
Guarantor has been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other Persons (including
any Borrower) will be liable to pay or perform the Guaranteed Obligations or
that Lender will look to other Persons (including any Borrower) to pay or
perform the Guaranteed Obligations.
Section 2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
Section 2.7    Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations,
subject, however, to the terms of Section 1.10 hereof.
Section 2.8    Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose,

 
8
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




or, once commenced, prosecute to completion any action to foreclose upon any
security therefor, or (iii) to take or prosecute any action in connection with
any instrument or agreement evidencing or securing all or any part of the
Guaranteed Obligations.
Section 2.9    Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by each Guarantor that such Guarantor is not entering into
this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the collateral for
the Guaranteed Obligations.
Section 2.10    Offset. Any existing or future right of offset, claim or defense
of any one or both of the Borrowers against Lender, or any other party, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.
Section 2.11    Merger. The reorganization, merger or consolidation of any one
or both of the Borrowers or any Mezzanine Borrower into or with any other
Person.
Section 2.12    Preference. Any payment by any one or both of the Borrowers to
Lender is held to constitute a preference under the Bankruptcy Code or for any
reason Lender is required to refund such payment or pay such amount to such
Borrower or Borrowers or to any other Person.
Section 2.13    Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantors or increases the likelihood that Guarantors
will be required to pay the Guaranteed Obligations pursuant to the terms hereof,
it being the unambiguous and unequivocal intention of Guarantors that such
Guarantors shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.
ARTICLE 3    
REPRESENTATIONS AND WARRANTIES
To induce Lender to enter into the Assumption Agreement and the other Loan
Documents in connection therewith, and to consent to the Assumption of the Loan
by Borrowers, each Guarantor represents and warrants to Lender as follows:
Section 3.1    Benefit. Each Guarantor is the owner of a direct or indirect
interest in one or both of the Borrowers and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.

 
9
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




Section 3.2    Familiarity and Reliance. Each Guarantor is familiar with, and
has independently reviewed books and records regarding, the financial condition
of the Borrowers and is familiar with the value of any and all collateral
intended to be created as security for the payment of the Note or Guaranteed
Obligations; however, such Guarantor is not relying on such financial condition
or the collateral as an inducement to enter into this Guaranty.
Section 3.3    No Representation By Lender. Neither Lender nor any other party
has made any representation, warranty or statement to any Guarantor in order to
induce such Guarantor to execute this Guaranty.
Section 3.4    Each Guarantor’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, each Guarantor (a) is and intends to remain solvent, (b) has and intends
to have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and (c) has and intends to have
property and assets sufficient to satisfy and repay its obligations and
liabilities, including the Guaranteed Obligations.
Section 3.5    Legality. The execution, delivery and performance by each
Guarantor of this Guaranty and the consummation of the transactions contemplated
hereunder do not and will not contravene or conflict with any law, statute or
regulation whatsoever to which such Guarantor is subject, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the breach of, any indenture,
mortgage, charge, lien, contract, agreement or other instrument to which such
Guarantor is a party or which may be applicable to such Guarantor. This Guaranty
is a legal and binding obligation of each Guarantor and is enforceable against
such Guarantor in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights.
Section 3.6    No Plan Assets. No Guarantor sponsors, is obligated to contribute
to, or is itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA, and none of the assets of any Guarantor
constitutes or will, during any period when the Loan remains outstanding,
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. In addition, (a) no Guarantor is a “governmental
plan” within the meaning of Section 3(32) of ERISA and (b) transactions by or
with Guarantor are not subject to any state statute regulating investments of,
or fiduciary obligations with respect to, governmental plans. As of the date
hereof, none of the Guarantors, nor any member of a “controlled group of
corporations” (within the meaning of Section 414 of the Code) maintains,
sponsors or contributes to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA).
Section 3.7    ERISA. No Guarantor shall engage in any transaction, other than a
transaction contemplated hereunder, which would cause any obligation, or action
taken or to be taken, hereunder (or the exercise by Lender of any of its rights
under the Note, the Loan Agreement or the other Loan Documents) to be a
non-exempt prohibited transaction under ERISA.
Section 3.8    Survival. All representations and warranties made by each
Guarantor herein shall survive the execution hereof.

 
10
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




ARTICLE 4    
SUBORDINATION OF CERTAIN INDEBTEDNESS
Section 4.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of any one or all of the
Borrowers to any one or all of the Guarantors, whether such debts and
liabilities now exist or are hereafter incurred or arise, and whether the
obligations of any Borrower thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or liabilities be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or liabilities
may, at their inception, have been, or may hereafter be, created, or the manner
in which they have been, or may hereafter be, acquired by the applicable
Guarantor or Guarantors. The Guarantor Claims shall include, without limitation,
all rights and claims of any one or all of the Guarantors against any one or all
of the Borrowers (arising as a result of subrogation or otherwise) as a result
of payment of all or a portion of the Guaranteed Obligations by any Guarantor or
the Guarantors. So long as any portion of the Obligations or the Guaranteed
Obligations remain outstanding, no Guarantor shall receive or collect, directly
or indirectly, from any Borrower or any other Person obligated to Lender any
amount upon the Guarantor Claims.
Section 4.2    Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving any Guarantor as a debtor, Lender shall have the right to
prove its claim in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Guarantor Claims.
Each Guarantor hereby assigns such dividends and payments to Lender. Should
Lender receive, for application against the Guaranteed Obligations, any dividend
or payment which is otherwise payable to any Guarantor and which, as between any
one or both of the Borrowers and any one or both of the Guarantors, shall
constitute a credit against the Guarantor Claims, then, upon payment to Lender
in full of the Guaranteed Obligations or, if earlier, upon consummation of a
Permitted Direct Assumption in accordance with Section 7.1 of the Loan
Agreement, such Guarantor shall become subrogated to the rights of Lender to the
extent that such payments to Lender on the Guarantor Claims have contributed
toward the liquidation of the Guaranteed Obligations, and such subrogation shall
be with respect to that proportion of the Guaranteed Obligations which would
have been unpaid if Lender had not received dividends or payments upon the
Guarantor Claims.
Section 4.3    Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that any Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, such Guarantor agrees to hold in trust for Lender an amount equal to
the amount of all funds, payments, claims and/or distributions so received and
not previously paid to Lender, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims and/or distributions so
received except to pay such funds, payments, claims and/or distributions
promptly to Lender, and such Guarantor covenants promptly to pay the same to
Lender.
Section 4.4    Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon the assets of any
Borrower securing payment

 
11
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




of the Guarantor Claims shall be and remain inferior and subordinate to any
liens, security interests, judgment liens, charges or other encumbrances upon
such Borrower’s assets securing payment of the Guaranteed Obligations,
regardless of whether such encumbrances in favor of any Guarantor or Lender
presently exist or are hereafter created or attach. Without the prior written
consent of Lender, so long as both (a) any portion of the Debt shall be
outstanding and (b) a Direct Assumption shall not have been consummated in
accordance with the Loan Agreement, then no Guarantor shall (i) exercise or
enforce any creditor’s rights it may have against any Borrower, or (ii)
foreclose, repossess, sequester or otherwise take steps or institute any action
or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or the joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on the assets of any Borrower held by any Guarantor.
ARTICLE 5    
COVENANTS
Section 5.1    Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:
(a)    “GAAP” shall mean generally accepted accounting principles, consistently
applied.
(b)    “Liquid Assets” shall mean any of the following, but only to the extent
owned individually, free of all security interests, liens, pledges, charges or
any other encumbrance: (a) cash (excluding proceeds of the Properties unless the
same have been distributed by Borrower in accordance with the Loan Documents),
(b) certificates of deposit (with a maturity of two years or less) issued by, or
savings account with Approved Bank or other, any bank or other financial
institution reasonably acceptable to Lender, (c) marketable securities listed on
a national or international exchange reasonably acceptable to Lender (it being
understood, without limitation of the foregoing, that the New York Stock
Exchange and NASDAQ shall be deemed acceptable to Lender), marked to market, (d)
U.S. Obligations or (e) aggregate availability under unencumbered, unfunded
capital commitments that any Guarantor may unconditionally draw from any of its
partners.
(c)    “Net Worth” shall mean, as of a given date, (i) a Person’s total assets
as of such date (without regard to the Properties or any equity therein) less
(ii) such Person’s total liabilities as of such date, determined in accordance
with GAAP.
Section 5.2    Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full or, if earlier, the occurrence of any of the
events described in Section 1.10(b)-(e) that limits or releases Guarantors’
liability from and after any such events, (i) Guarantors shall maintain (x) an
aggregate Net Worth of not less than $250,000,000 (the “Net Worth Threshold”)
and (y) subject to paragraph (b) below, aggregate Liquid Assets of not less than
$20,000,000 (the “Liquid Assets Threshold”).

 
12
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




Section 5.3    Prohibited Transactions. Each Guarantor shall not, at any time
while a default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate that would reduce the Net Worth of such Guarantor (including the
payment of any dividend or distribution to a shareholder, or the redemption,
retirement, purchase or other acquisition for consideration of any stock or
other ownership interest in such Guarantor) or (ii) sell, pledge, mortgage or
otherwise transfer to any Affiliate of Guarantor any of such Guarantor’s assets,
or any interest therein.
Section 5.4    Financial Statements. Each Guarantor shall deliver to Lender:
(a)    within 120 days after the end of each fiscal year of such Guarantor, a
complete copy of such Guarantor’s annual financial statements in the form
delivered to such guarantor’s limited partners, together with a certificate of
the general partner of such Guarantor certifying that such annual financial
statements are true, correct, accurate and complete and fairly present the
financial condition and results of the operations of such Guarantor;
(b)    within 90 days after the end of each fiscal quarter of such Guarantor,
financial statements in the form delivered to such Guarantor’s limited partners,
together with a certificate of the general partner of such Guarantor certifying
that, to the best of signer’s knowledge, such quarterly financial statements
fairly present the financial condition and results of the operations of such
Guarantor in a manner consistent with GAAP (subject to year-end adjustments);
and
(c)    20 days after request by Lender, such other financial information with
respect to such Guarantor as Lender may reasonably request.
ARTICLE 6    
MISCELLANEOUS
Section 6.1    Waiver. No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Lender
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor any consent to any
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Section 6.2    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 6.2. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered

 
13
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




during business hours on a Business Day (otherwise on the next Business Day),
and (d) on the next Business Day if sent by an overnight commercial courier, in
each case addressed to the parties as follows:
If to Lender:


U.S. Bank National Association, as Trustee for the Registered Holders of EQTY
2014-INNS Mortgage Trust, Commercial Mortgage Pass-Through Certificates
c/o Berkadia Commercial Mortgage LLC
323 Norristown Road, Suite 300
Ambler, PA 19002
Attention: Client Relations Manager for
                   Loan Nos. 01-0085683 & 01-0086643
Facsimile No.: __________________________
 


with a copy to:
Dilworth Paxson LLP
1500 Market Street, 3500E
Philadelphia, PA 19102
Attention: Ajay Raju, Esq.
Facsimile No.: (215) 575-7200




 
 
If to Guarantors:


Whitehall Street Global Real Estate Limited Partnership 2007 and Whitehall
Parallel Global Real Estate Limited Partnership 2007
c/o Goldman Sachs & Co.
200 West Street
New York, New York 10282
Facsimile No.: (972) 368-3699




American Realty Capital Hospitality Operating Partnership, L.P. and
American Realty Capital Hospitality Trust, Inc.
c/o American Realty Capital
405 Park Avenue
New York, New York 10022
Facsimile No.: (212) 421-5799






 
14
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




and with a copy to:
Whitehall Street Global Real Estate Limited Partnership 2007
c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282
Attention: Chief Financial Officer
Facsimile No.: (212) 357-5505


Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Anthony J. Colletta, Esq.
Facsimile No. (212) 291-9029


Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attn: Samuel L. Richardson, Esq.
Facsimile No.: (617) 523-1231







Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.
Section 6.3    Governing Law; Jurisdiction; Service of Process. (1) THIS
GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH GUARANTOR AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE

 
15
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
(d)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY GUARANTOR
ARISING OUT OF OR RELATING TO THIS GUARANTY MAY, AT LENDER’S OPTION, BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
EACH GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
EACH OF AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P. AND
AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC. DOES HEREBY DESIGNATE AND
APPOINT:
CORPORATION SERVICE COMPANY
1180 AVENUE OF THE AMERICAS, SUITE 210
NEW YORK, NY 10036-8401


AND EACH OF WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007 AND
WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007 DOES HEREBY
DESIGNATE AND APPOINT:
C T CORPORATION SYSTEM
111 EIGHTH AVENUE
NEW YORK, NEW YORK 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH GUARANTOR AGREES THAT
SERVICE OF PROCESS UPON SUCH RESPECTIVE AGENT AT SAID ADDRESS AND WRITTEN NOTICE
OF SAID SERVICE MAILED OR DELIVERED TO SUCH GUARANTOR IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE

 
16
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS AND WHICH SUBSTITUTE
AGENT SHALL BE THE SAME AGENT DESIGNATED BY BORROWER UNDER THE LOAN AGREEMENT),
AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT
CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY OTHER JURISDICTION.
Section 6.4    Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 6.5    Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.
Section 6.6    Parties Bound; Assignment. This Guaranty shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents. Any assignee
or transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. Subject to the provisions of Article VII of the Loan
Agreement, no Guarantor shall have the right to assign or transfer its rights or
obligations under this Guaranty without the prior written consent of Lender, and
any attempted assignment without such consent shall be null and void.
Section 6.7    Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.
Section 6.8    Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 6.9    Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect

 
17
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




of the signatures thereon and thereafter attached to another counterpart
identical thereto except having attached to it additional signature pages.
Section 6.10    Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by any one or both of the Borrowers to Lender, by endorsement
or otherwise, other than under this Guaranty, such liability shall not be in any
manner impaired or affected hereby and the rights of Lender hereunder shall be
cumulative of any and all other rights that Lender may ever have against
Guarantor. The exercise by Lender of any right or remedy hereunder or under any
other instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.
Section 6.11    Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND LENDER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTORS AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND LENDER.
Section 6.12    Waiver of Right To Trial By Jury. EACH GUARANTOR AND LENDER EACH
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE
MORTGAGES, THE LOAN AGREEMENT, THE ASSUMPTION AGREEMENT, OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH GUARANTOR AND LENDER AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER PARTIES.
Section 6.13    Cooperation. Each Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may

 
18
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




sell certificates to investors evidencing an ownership interest in the trust
assets, or (iv) otherwise sell the Loan or one or more interests therein to
investors (the transactions referred to in clauses (i) through (iv) are
hereinafter each referred to as “Secondary Market Transaction”). Subject to the
terms, conditions and limitations set forth in the Loan Agreement, each
Guarantor shall at no cost to any Guarantor, cooperate with Lender in effecting
any such Secondary Market Transaction, shall cooperate to implement all
requirements imposed by any of the Rating Agencies involved in any Secondary
Market Transaction and shall provide (or cause Borrowers to provide) such
information and materials as may be required or necessary pursuant to Article 9
of the Loan Agreement (on and subject to the same terms and conditions of such
Article 9).
Section 6.14    Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by any one or both of the Borrowers under the Loan Documents is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Borrower or Borrowers or otherwise,
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.
Section 6.15    Exculpation of Certain Persons. Notwithstanding anything to the
contrary contained in this Guaranty or any other Loan Document, no direct or
indirect shareholder, partner, member, principal, Affiliate (other than any
Borrower), employee, officer, trustee, director, agent or other representative
of a Guarantor and/or of any of its Affiliates (each, a “Related Party”) shall
have any personal liability for, nor be joined as party to, any action with
respect to payment, performance or discharge of any covenants, obligations, or
undertakings of any Guarantor under this Guaranty, and by acceptance hereof,
Lender for itself and its successors and assigns irrevocably waives any and all
right to sue for, seek or demand any such damages, money judgment, deficiency
judgment or personal judgment against any Related Party under or by reason of or
in connection with this Guaranty; except that any Related Party that is a party
to any Loan Document or any other separate written guaranty, indemnity or other
agreement given by such Related Party in connection with the Loan shall remain
fully liable therefor and the foregoing provisions shall not operate to limit or
impair the liabilities and obligations of such Related Parties or the rights and
remedies of the Lender thereunder.
Section 6.16    Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “Borrower” shall mean “each
Borrower and any subsequent owner or owners of any Individual Property or any
part thereof or interest therein”, (d) the word “Lender” shall mean “Lender and
any subsequent holder of the Note”, (e) the word “Note” shall mean “the Note and
any other evidence of indebtedness secured by the Loan Agreement”, (f) the word
“Properties” shall include any portion of any of the Properties and any interest
therein, and (g) the phrases “attorneys’ fees”, “legal fees” and “counsel fees”
shall include any and all attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels, incurred or paid by Lender in protecting
its interest in the Properties, the Leases and/or the Rents and/or in enforcing
its rights hereunder.

 
19
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




Section 6.17    Joint and Several. The obligations of each Guarantor hereunder
are joint and several.
Section 6.18    Certain California State Specific Provisions.
(a)    To the extent California law applies, nothing herein shall be deemed to
limit the right of Lender to recover in accordance with California Code of Civil
Procedure Section 736 (as such Section may be amended from time to time), any
costs, expenses, liabilities or damages, including reasonable attorneys’ fees
and costs, incurred by Lender and arising from any covenant, obligation,
liability, representation or warranty contained in any indemnity agreement given
to Lender, or any order, consent decree or settlement relating to the cleanup of
Hazardous Substances (as defined in the Environmental Indemnity) or any other
“environmental provision” (as defined in such Section 736) relating to any of
the Properties or any portion thereof or the right of Lender to waive, in
accordance with the California Code of Civil Procedure Section 726.5 (as such
Section may be amended from time to time), the security of any of the Mortgages
as to any parcel of any Individual Property that is “environmentally impaired”
or is an “affected parcel” (as such terms are defined in such Section 726.5),
and as to any personal property attached to such parcel, and thereafter to
exercise against any one or both of the Borrowers, to the extent permitted by
such Section 726.5, the rights and remedies of any unsecured creditor, including
reduction of Lender’s claim against such Borrower or Borrowers to judgment, and
any other rights and remedies permitted by law.
(b)    To the extent California law applies, in addition to and not in lieu of
any other provisions of this Guaranty, each Guarantor represents, warrants and
covenants as follows:
(i)    The obligations of each Guarantor under this Guaranty shall be performed
without demand by Lender and shall be unconditional irrespective of the
genuineness, validity, regularity or enforceability of any of the Loan
Documents, and without regard to any other circumstance which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor. Each
Guarantor hereby waives any and all benefits and defenses under California Civil
Code Section 2810 and agrees that by doing so such Guarantor shall be liable
even if any one or both of the Borrowers had no liability at the time of
execution of the Loan Documents, or thereafter ceases to be liable. Each
Guarantor hereby waives any and all benefits and defenses under California Civil
Code Section 2809 and agrees that by doing so such Guarantor’s liability may be
larger in amount and more burdensome than that of any one or both of the
Borrowers. Each Guarantor hereby waives the benefit of all principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms of this Guaranty and agrees that such Guarantor’s obligations
shall not be affected by any circumstances, whether or not referred to in this
Guaranty, which might otherwise constitute a legal or equitable discharge of a
surety or a guarantor. Each Guarantor hereby waives the benefits of any right of
discharge under any and all statutes or other laws relating to guarantors or
sureties and any other rights of sureties and guarantors thereunder.
(ii)    In accordance with Section 2856 of the California Civil Code, each
Guarantor hereby waives all rights and defenses arising out of an election of
remedies by Lender even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for guaranteed obligations, has destroyed
or otherwise impaired such Guarantor’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code

 
20
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




of Civil Procedure or otherwise. Each Guarantor hereby authorizes and empowers
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, which may then be available, since it is the intent and
purpose of each Guarantor that the obligations under this Guaranty shall be
absolute, independent and unconditional under any and all circumstances.
Specifically, and without in any way limiting the foregoing, each Guarantor
hereby waives any rights of subrogation, indemnification, contribution or
reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the California
Civil Code or any other right of recourse to or with respect to any Borrower
(unless a Permitted Direct Assumption shall have occurred in accordance with the
Loan Agreement), any general partner, member or other constituent of any
Borrower (unless a Permitted Direct Assumption shall have occurred in accordance
with the Loan Agreement), any other person obligated to Lender with respect to
the matters set forth herein, or the assets or property of any of the foregoing
(unless a Permitted Direct Assumption shall have occurred in accordance with the
Loan Agreement) or to any collateral for the Loan until the Obligations have
been indefeasibly paid and satisfied in full, all obligations owed to Lender
under the Loan Documents have been fully performed, and Lender has released,
transferred or disposed of all its right, title and interest in such collateral
or security, and there has expired the maximum possible period thereafter during
which any payment made by any Borrower or others to Lender with respect to the
Obligations could be deemed a preference under the United States Bankruptcy
Code. In connection with the foregoing, subject to the foregoing limitations,
each Guarantor expressly waives any and all rights of subrogation against each
Borrower, and each Guarantor hereby waives any rights to enforce any remedy
which Lender may have against any Borrower and any right to participate in any
collateral for the Loan. Each Guarantor recognizes that, pursuant to Section
580d of the California Code of Civil Procedure, Lender’s realization through
nonjudicial foreclosure upon any real property constituting security for any
Borrower’s obligations under the Loan Documents could terminate any right of
Lender to recover a deficiency judgment against one or both of the Borrowers,
thereby terminating subrogation rights which such parties otherwise might have
against such Borrower or Borrowers. In the absence of an adequate waiver, such a
termination of subrogation rights could create a defense to enforcement of this
Guaranty against such parties. Each Guarantor hereby unconditionally and
irrevocably waives any such defense.
(iii)    In addition to and without in any way limiting the foregoing, each
Guarantor hereby subordinates any and all indebtedness of each Borrower now or
hereafter owed to any Guarantor to all the indebtedness of the Borrowers to
Lender and agrees with Lender that until either (x) a Permitted Direct
Assumption has been consummated in accordance with the Loan Agreement) or (y)
the Obligations have been indefeasibly paid and satisfied in full, all
obligations owed to Lender under the Loan Documents have been fully performed,
and Lender has released, transferred or disposed of all its right, title and
interest in such collateral or security, and there has expired the maximum
possible period thereafter during which any payment made by any Borrower or
others to Lender with respect to the Obligations could be deemed a preference
under the United States Bankruptcy Code, no Guarantor shall demand or accept any
payment of principal or interest from any Borrower, claim any offset or other
reduction of any Guarantor’s obligations hereunder because of any such
indebtedness and shall not (even following a Permitted Direct Assumption) take
any action to obtain any of the collateral for the Loan. If any amount shall
nevertheless be paid to a Guarantor by any Borrower or another guarantor prior
to payment in full of the Guaranteed Obligations, such amount shall be held in
trust for the benefit of Lender and shall forthwith be paid

 
21
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




to Lender to be credited and applied to the Guaranteed Obligations, whether
matured or unmatured. Further, no Guarantor shall have any right of recourse
against Lender by reason of any action Lender may take or omit to take under the
provisions of this Guaranty or under the provisions of any of the Loan
Documents. Without limiting the generality of the foregoing, each Guarantor
hereby waives, to the fullest extent permitted by law, diligence in collecting
the Obligations, presentment, demand for payment, protest, all notices with
respect to the Note, this Guaranty, or any other Loan Document which may be
required by statute, rule of law or otherwise to preserve Lender’s rights
against such Guarantor under this Guaranty, including, but not limited to,
notice of acceptance, notice of any amendment of the Loan Documents, notice of
the occurrence of any default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest, and
notice of the incurring by any Borrower of any obligation or indebtedness.
(iv)    Without limiting the foregoing, but subject to the same limitations set
forth above, each Guarantor waives (i) all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to any Guarantor by reason of California Civil Code
Sections 2787 to 2855, inclusive, including any and all rights or defenses such
Guarantor may have by reason of protection afforded to any Borrower with respect
to any of the obligations of any Guarantor under this Guaranty by reason of a
nonjudicial foreclosure or pursuant to the antideficiency or other laws of the
State of California limiting or discharging such Borrower’s Obligations. Without
limiting the generality of the foregoing, each Guarantor hereby expressly waives
any and all benefits under California Code of Civil Procedure Section 580a
(which Section, if such Guarantor had not given this waiver, would otherwise
limit such Guarantor’s liability after a nonjudicial foreclosure sale to the
difference between the obligations of such Guarantor under this Guaranty and the
fair market value of the property or interests sold at such nonjudicial
foreclosure sale), (ii) California Code of Civil Procedure Sections 580b and
580d (which Sections, if such Guarantor had not given this waiver, would
otherwise limit Lender’s right to recover a deficiency judgment with respect to
purchase money obligations and after a nonjudicial foreclosure sale,
respectively), and (iii) California Code of Civil Procedure Section 726 (which
Section, if such Guarantor had not given this waiver, among other things, would
otherwise require Lender to exhaust all of its security before a personal
judgment could be obtained for a deficiency). Notwithstanding any foreclosure of
the lien of any of the Mortgages, whether by the exercise of the power of sale
contained therein, by an action for judicial foreclosure or by Lender’s
acceptance of a deed in lieu of foreclosure, each Guarantor shall remain bound
under this Guaranty (other than as set forth in Section 1.10).
(v)    Likewise, each Guarantor waives (i) any and all rights and defenses
available to any Guarantor under California Civil Code Sections 2899 and 3433;
(ii) any rights or defenses any Guarantor may have with respect to its
obligations as a guarantor by reason of any election of remedies by Lender; and
(iii) all rights and defenses that any Guarantor may have because Borrowers’
debt is secured by real property. This means, among other things, that Lender
may collect from Guarantors without first foreclosing on any real or personal
property collateral pledged by any Borrower, and that if Lender forecloses on
any real property collateral pledged by any Borrower (A) the amount of the debt
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) Lender may collect from Guarantors even if Lender, by foreclosing on the
real property collateral, has destroyed any

 
22
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




rights Guarantors may have to collect from such Borrower or Borrowers. This is
an unconditional and irrevocable waiver of any rights and defenses any Guarantor
may have because Borrowers’ debt evidenced by the Note is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.
The provisions of this Section 6.18 shall survive any satisfaction and discharge
of any one or both of the Borrowers by virtue of any payment, court order or any
applicable law, except the final and indefeasible payment in full of the
Guaranteed Obligations.
[NO FURTHER TEXT ON THIS PAGE.]







 
23
 

Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643
117470149_7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.
GUARANTORS:


AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership


By:
American Realty Capital Hospitality Trust, Inc., a Maryland corporation, its
general partner





By: /s/ Jonathan Mehlman            
Name: Jonathan Mehlman
Title:    CEO and President




AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation


By: /s/ Jonathan P. Mehlman            
Name: Jonathan P. Mehlman
Title:    CEO and President






[SIGNATURES CONTINUE ON NEXT PAGE]



Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643

--------------------------------------------------------------------------------




WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership


By:
WH Advisors, L.L.C. 2007, a Delaware limited liability company

Its: General Partner


By: /s/ Peter Weidman
Name: Peter Weidman
Title: Vice President






WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware
limited liability partnership


By:
WH Parallel Advisors, L.L.C. 2007, a Delaware limited liability company

Its: General Partner




By: /s/ Peter Weidman
Name: Peter Weidman
Title: Vice President





Guaranty of Recourse Obligations
Berkadia Loan No. 01-0085683 & 01-0086643